Execution Version







$1,000,000,000




SOUTHWESTERN ENERGY COMPANY




4.10% Senior Notes due 2022

 

Purchase Agreement

 

February 29, 2012




J.P. Morgan Securities LLC
 As Representative of the
 several Initial Purchasers listed
 in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179




Ladies and Gentlemen:




Southwestern Energy Company, a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $1,000,000,000 principal amount of its 4.10% Senior Notes due
2022 (the “Securities”).  The Securities will be issued pursuant to an Indenture
to be dated as of March 5, 2012 (the "Indenture") among the Company, SEECO,
Inc., an Arkansas corporation, Southwestern Energy Production Company, an
Arkansas corporation, and Southwestern Energy Services Company, an Arkansas
corporation (the “Guarantors”) and The Bank of New York Trust Company, N.A., as
trustee (the “Trustee”), and will be initially guaranteed on an unsecured senior
basis by each of the Guarantors (the “Guarantees”).

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom.  The Company has prepared a preliminary offering
memorandum dated February 29, 2012 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities.  Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement.  The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined








Exhibit A



--------------------------------------------------------------------------------




below), the Recorded Road Show (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement.  Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Preliminary Offering Memorandum.  References herein to the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum shall be
deemed to refer to and include any document incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) (the “Registration
Rights Agreement”), pursuant to which the Company will agree and will cause the
Guarantors to agree, under certain circumstances, to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1.

Purchase and Resale of the Securities.  (a)  The Company agrees to issue and
sell the Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Securities set forth opposite such Initial
Purchaser’s name in Schedule 1 hereto at a price equal to 99.227% of the
principal amount thereof plus accrued interest, if any, from March 5, 2012 to
the Closing Date.  The Company will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.




(b)

The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
 Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:




(i)

it is a qualified institutional buyer within the meaning of Rule 144A under the
Securities Act (a “QIB”) and an accredited investor within the meaning of Rule
501(a) under the Securities Act;




(ii)

it has not solicited offers for, or offered or sold, and will not solicit offers
for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation








2



--------------------------------------------------------------------------------




D under the Securities Act (“Regulation D”) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act; and




(iii)

it has not solicited offers for, or offered or sold, and will not solicit offers
for, or offer or sell, the Securities as part of their initial offering except:




(A)

within the United States to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or




(B)

in accordance with the restrictions set forth in Annex C hereto.

(c)

Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f), 6(g) and 6(h), counsel for the Company, counsel for the Initial
Purchasers and Arkansas counsel for the Company, respectively, may rely upon the
accuracy of the representations and warranties of the Initial Purchasers, and
compliance by the Initial Purchasers with their agreements, contained in
paragraph (b) above (including Annex C hereto), and each Initial Purchaser
hereby consents to such reliance.




  

(d)

The Company acknowledges and agrees that the Initial Purchasers may offer and
sell Securities to or through any affiliate of an Initial Purchaser and that any
such affiliate may offer and sell Securities purchased by it to or through any
Initial Purchaser.




(e)

The Company acknowledges that the Initial Purchasers are acting solely in the
capacity of an arm's length contractual counterparty to the Company and the
Guarantors with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
financial advisors or fiduciaries to, or agents of, the Company, the Guarantors
or any other person.  Additionally, neither the Representative nor any other
Initial Purchaser is advising the Company, the Guarantors or any other person as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction.  The Company and the Guarantors shall consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and neither the Representative nor any other Initial Purchaser shall have any
responsibility or liability to the Company or the Guarantors with respect
thereto. Any review by the Representative or any Initial Purchaser of the
Company, the Guarantors, and the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Representative or such Initial Purchaser, as the case may be, and shall
not be on behalf of the Company, the Guarantors or any other person.











3



--------------------------------------------------------------------------------




2.

Payment and Delivery.  (a)  Payment for and delivery of the Securities will be
made at the offices of Vinson & Elkins L.L.P., Houston, Texas at 10:00 A.M., New
York City time, on March 5, 2012, or at such other time or place on the same or
such other date, not later than the fifth business day thereafter, as the
Representative and the Company may agree upon in writing.  The time and date of
such payment and delivery is referred to herein as the “Closing Date”.




(b)

Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company.  The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.




3.

Representations and Warranties of the Company.  The Company represents and
warrants to each Initial Purchaser that:




(a)

Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum.  The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information or the Offering Memorandum as
set forth in Section 7(b) hereof.




(b)

Additional Written Communications.   The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show (the “Recorded Road Show”) or other written communications,
in each case used in accordance with Section 4(c).  Each such Issuer Written
Communication, when taken together with the Time of Sale Information, did not,
and at the Closing Date will








4



--------------------------------------------------------------------------------




not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in any Issuer Written Communication as set forth in
Section 7(b) hereof.




(c)

Incorporated Documents.  The documents incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder, and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.




(d)

Financial Statements.  The consolidated financial statements of the Company and
its subsidiaries, together with the related notes incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum present fairly
in all material respects the financial position of the Company and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements and related schedules have been prepared in conformity with U.S.
generally accepted accounting principles, applied on a consistent basis
throughout the periods covered thereby, except as disclosed therein, and all
adjustments necessary for a fair presentation of results for such periods have
been made; and the other financial information of the Company and its
subsidiaries included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum has been derived from the accounting
records of the Company and its subsidiaries and present fairly the information
shown therein and such data have been compiled on a basis consistent with the
financial statements presented in each of the Time of Sale Information and the
Offering Memorandum and the books and records of the Company.  







(e)

No Material Adverse Change.  Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum (i) there has not been (a)
any change in the capital stock or long-term debt of the Company or any of its
subsidiaries, or (b) any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock, or
(c) any material adverse change, or any development involving a prospective
change which has had or is reasonably likely to have a material adverse effect
on the business, properties, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries taken as a whole or on the
performance by the Company and the Guarantors of their obligations under








5



--------------------------------------------------------------------------------




the Securities and the Guarantees (a “Material Adverse Effect”); (ii) neither
the Company nor any of its subsidiaries has entered into any transaction or
agreement that is material to the Company and its subsidiaries taken as a whole
or incurred any liability or obligation, direct or contingent, that is material
to the Company and its subsidiaries taken as a whole; and (iii) neither the
Company nor any of its subsidiaries has sustained any material loss of or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, except in each case as otherwise disclosed in the Time of
Sale Information.




(f)

Organization and Good Standing.  The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with corporate power and authority to own or lease its properties
and conduct its business as described in each of the Time of Sale Information
and the Offering Memorandum.  Each significant subsidiary (as such term is
defined in Rule 1-02 of Regulation S-X) of the Company, is listed in Exhibit A
hereto (each a “Significant Subsidiary,” collectively, the “Significant
Subsidiaries”), and each of the Significant Subsidiaries and Southwestern Energy
Services Company (“SES”) has been duly organized and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, with corporate power and authority to own or lease its properties
and conduct its business as described in each of the Time of Sale Information
and the Offering Memorandum.  The Company and each of its subsidiaries are duly
qualified to transact business and are in good standing in all jurisdictions in
which the conduct of their business requires such qualification, except where
the failure to be so qualified or to be in good standing would not have a
Material Adverse Effect.




(g)

Capitalization.  The information set forth under the caption “Capitalization” in
each of the Time of Sale Information and the Offering Memorandum is true and
correct; all outstanding shares of capital stock of each of the Significant
Subsidiaries and SES have been duly authorized and validly issued, are fully
paid and non-assessable and are wholly owned by the Company free and clear of
all liens, encumbrances, restrictions on voting or transfer and equities and
claims.  No options, warrants or other rights to purchase, agreements or other
obligations to issue or other rights to convert any obligations into shares of
capital stock or ownership interests in the Significant Subsidiaries and SES are
outstanding; and all outstanding shares of capital stock of each of the
Significant Subsidiaries and SES are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party.




(h)

Due Authorization.  The Company and each of the Guarantors has corporate power
and authority to execute and deliver this Agreement, the Securities, the
Indenture (including each Guarantee set forth therein), the Exchange Securities
and the Registration Rights Agreement (collectively, the “Transaction
Documents”) and to perform their respective obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction








6



--------------------------------------------------------------------------------




Documents and the consummation of the transactions contemplated thereby has been
duly and validly taken.




(i)

The Indenture.  The Indenture has been duly authorized by the Company and each
of the Guarantors and, when duly executed and delivered in accordance with its
terms by each of the parties thereto, will constitute a valid, legal and binding
agreement of the Company and each of the Guarantors enforceable against the
Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by legal principles of general applicability
governing the availability of equitable remedies (whether considered in law or
at equity) (collectively, the "Enforceability Exceptions”); and on the Closing
Date, the Indenture will conform in all material respects to the requirements of
the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the
rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.




(j)

The Securities and the Guarantees.  The Securities have been duly authorized by
the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid, legal and binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid, legal and binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.




(k)

The Exchange Securities.  On the Closing Date, the Exchange Securities
(including the related guarantees) will have been duly authorized by the Company
and each of the Guarantors and, when duly executed, authenticated, issued and
delivered as contemplated by the Registration Rights Agreement, will be duly and
validly issued and outstanding and will constitute valid, legal and binding
obligations of the Company, as issuer, and, when the Exchange Securities have
been duly executed, authenticated, issued and delivered as provided in the
Indenture and by the Registration Rights Agreement, the guarantees relating to
the Exchange Securities will constitute valid, legal and binding obligations of
each of the Guarantors, as guarantor, enforceable against the Company and each
of the Guarantors, respectively, in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.




(l)

Purchase and Registration Rights Agreements.  This Agreement has been duly
authorized, executed and delivered by the Company and each of the Guarantors and
the Registration Rights Agreement has been duly authorized by the Company and








7



--------------------------------------------------------------------------------




on the Closing Date will be duly executed and delivered by the Company and, when
duly executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid, legal and binding agreement of the Company
enforceable in accordance with its terms, except as rights to indemnity or
contribution thereunder may be limited by federal or state securities laws or
the public policies underlying such laws and subject to the Enforceability
Exceptions.




(m)

No Violation or Default.  Neither the Company nor any of its subsidiaries is (i)
in violation of its charter or by-laws or similar organizational documents; or
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law, order,
rule or regulation applicable to the Company or any of its subsidiaries of any
court or of any regulatory body or administrative agency or other governmental
body having jurisdiction, except for any such violation or default that could
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.




(n)

No Conflicts.  The execution, delivery and performance by the Company and each
of the Guarantors of each of the Transaction Documents to which each is a party,
the issuance and sale of the Securities (including the Guarantees) and
compliance by the Company and each of the Guarantors with the terms thereof and
the consummation of the transactions contemplated by the Transaction Documents
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any of its subsidiaries or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.




(o)

No Consents Required.  No consent, approval, authorization, order, registration
or qualification of or with any court or arbitrator or governmental or
regulatory authority is required for the execution, delivery and performance by
the Company and each of the Guarantors of each of the Transaction Documents to
which each is a party, the issuance and sale of the Securities (including the
Guarantees) and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the








8



--------------------------------------------------------------------------------




transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required (i) under applicable state securities laws in connection with
the purchase and resale of the Securities by the Initial Purchasers and (ii)
with respect to the Exchange Securities (including the related guarantees) under
the Securities Act, the Trust Indenture Act and applicable state securities laws
as contemplated by the Registration Rights Agreement.




(p)

Legal Proceedings.  Except as described in each of the Time of Sale Information
and the Offering Memorandum, there is no action, suit, claim or proceeding
pending, or to the knowledge of the Company, threatened against the Company or
any of its subsidiaries before any court or administrative agency or otherwise
which, if determined adversely to the Company or any of its subsidiaries, could
reasonably be expected to have a Material Adverse Effect.




(q)

Independent Accountants.  PricewaterhouseCoopers LLP, who have certified certain
consolidated financial statements of the Company are independent public
accountants with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.




(r)

Title to Real and Personal Property.  Except as described in each of the Time of
Sale Information and the documents incorporated by reference into the Offering
Memorandum, as of the date hereof, each of the Company and its subsidiaries has
(i) satisfactory or good and defensible title to substantially all of its
interests in its oil and gas properties, title investigations having been
carried out by or on behalf of such person in accordance with standards
generally accepted in the oil and gas industry in the areas in which the Company
and its subsidiaries operate and (ii) good and defensible title to all other
real property and other material properties and assets owned by the Company or
such subsidiary and (iii) valid, subsisting and enforceable leases for all of
the properties and assets, real or personal, leased by them, except as the
enforceability thereof may be limited by the Enforceability Exceptions, in each
case free and clear of any security interests, mortgages, pledges, liens,
encumbrances or charges of any kind, other than (i) those described in each of
the Time of Sale Information and the Offering Memorandum or (ii) those that
could not, individually or in the aggregate, have a Material Adverse Effect.




(s)

Title to Intellectual Property.  Each of the Company and its subsidiaries owns
or possesses adequate rights to use the patents, patent rights, licenses,
inventions, copyrights, know-how (including seismic data, trade secrets and
other unpatented or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks and trade names (collectively
and together with any applications or registrations for the foregoing, the
“Intellectual Property”) as necessary to conduct the business now operated by
them and as proposed to be carried on as described in each of the Time of Sale
Information and the Offering Memorandum, and neither the Company nor any of its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any patent or proprietary rights,
which infringement or








9



--------------------------------------------------------------------------------




conflict (if the subject of any unfavorable decision, ruling or finding),
individually or in the aggregate, would result in a Material Adverse Effect.




(t)

No Undisclosed Relationships.    No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders or other affiliates of the Company or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described or incorporated by reference in a registration statement to be
filed with the Commission and that is not so described or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum.  




(u)

Investment Company Act.  Neither the Company nor any of its subsidiaries is, and
after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).




(v)

Licenses and Permits.  In each case other than as could not reasonably be
expected to have a Material Adverse Effect, (i) the Company and its subsidiaries
possess all licenses, certificates, permits, franchises, approvals, clearances
and other regulatory authorizations (“Permits”) from governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as currently conducted
and to own, lease and operate their respective properties in the manner
described in each of the Time of Sale Information and the Offering Memorandum,
(ii) there is no claim, proceeding or controversy, pending or, to the knowledge
of the Company, threatened, involving the status of or sanctions under any of
the Permits and (iii) to the knowledge of the Company, the Company and each of
its subsidiaries has fulfilled and performed all of its obligations with respect
to the Permits, and no event has occurred which allows, or after notice or lapse
of time would allow, the revocation, termination, modification or other
impairment of the rights of the Company or any of this subsidiaries under such
Permit.




(w)

Compliance With Environmental Laws.  Neither the Company nor any subsidiary is
in violation of any statute, any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal, generation, transportation or release of pollutants, hazardous
substances, hazardous chemicals, toxic substances or radioactive and biological
materials or relating to the protection or restoration of the environment or
human exposure to hazardous chemicals, toxic substances or radioactive and
biological materials (collectively, “Environmental Laws”), which violation could
individually or in the aggregate have a Material Adverse Effect.  Neither the
Company nor its subsidiaries own or operate any real property contaminated with
any substance that is subject to or regulated by any Environmental Laws, is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, or is subject to any claim relating to any








10



--------------------------------------------------------------------------------




Environmental Laws, which violation, contamination, liability or claim could
individually or in the aggregate have a Material Adverse Effect; and, to the
knowledge of the Company, there is no pending investigation which might lead to
such a claim.




(x)

Disclosure Controls.  The Company maintains required “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that are designed
to ensure that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure.  The
Company and its subsidiaries have carried out evaluations of the effectiveness
of their disclosure controls and procedures as required by Rule 13a-15 of the
Exchange Act.




(y)

Accounting Controls.  The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles.  The
Company and its subsidiaries maintain internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management's general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 Except as disclosed in each of the Time of Sale Information and the Offering
Memorandum, there are no material weaknesses or significant deficiencies in the
Company’s internal controls.




(z)

Insurance.  The Company and each of its subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of their respective businesses and the value of their respective properties and
as is customary for companies engaged in similar industries.  All material
policies of insurance insuring the Company or any of its subsidiaries or any of
their respective businesses, assets, employees, officers and directors are in
full force and effect, and the Company and its subsidiaries are in compliance
with the terms of such policies in all material respects. There are no material
claims by the Company or any of its subsidiaries under any such policy or
instrument as to which an insurance company is denying liability or defending
under a reservation of rights clause.




(aa)

Compliance with Money Laundering Laws.  The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with








11



--------------------------------------------------------------------------------




applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.




(bb)

No Broker's Fees.  Other than as contemplated by this Agreement, neither the
Company nor any of its subsidiaries is a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against any of them or any Initial Purchaser for a brokerage
commission, finder's fee or like payment in connection with the offering and
sale of the Securities.

(cc)

Rule 144A Eligibility.  On the Closing Date, the Securities will not be of the
same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.




(dd)

No Integration.  Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) has, directly or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.




(ee)

No General Solicitation or Directed Selling Efforts.  None of the Company or any
of its affiliates or any other person acting on its or their behalf (other than
the Initial Purchasers, as to which no representation is made) has (i) solicited
offers for, or offered or sold, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S under the Securities Act (“Regulation
S”), and all such persons have complied with the offering restrictions
requirement of Regulation S.




(ff)

Securities Law Exemptions.  Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including
Annex C hereto) and their compliance with their agreements set forth therein, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.








12



--------------------------------------------------------------------------------






(gg)

No Stabilization.  Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.




(hh)

Margin Rules.  Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in each of the
Time of Sale Information and the Offering Memorandum will violate Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.







4.

Further Agreements of the Company and the Guarantors.  The Company covenants and
agrees with each Initial Purchaser that:




(a)

Delivery of Copies.  The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.




(b)

Offering Memorandum, Amendments or Supplements.  Before finalizing the Offering
Memorandum or making or distributing any amendment or supplement to any of the
Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects, provided, however, the Representative shall
not object to the filing with the Commission of any document to be incorporated
by reference in the Offering Memorandum that, upon advice of the Company’s legal
counsel, is determined to be required by the Exchange Act.




(c)

Additional Written Communications.  Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not use,
approve or refer to any such written communication to which the Representative
reasonably objects.




(d)

Notice to the Representative.  The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of








13



--------------------------------------------------------------------------------




the Securities as a result of which any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing when such Time of Sale Information, Issuer
Written Communication or the Offering Memorandum is delivered to a purchaser,
not misleading; and (iii) of the receipt by the Company of any notice with
respect to any suspension of the qualification of the Securities for offer and
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and the Company will use its reasonable best efforts to prevent
the issuance of any such order preventing or suspending the use of any of the
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum or suspending any such qualification of the Securities and, if any
such order is issued, will obtain as soon as possible the withdrawal thereof.




(e)

Time of Sale Information.  If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.  




(f)

Ongoing Compliance of the Offering Memorandum.  If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.











14



--------------------------------------------------------------------------------




(g)

Blue Sky Compliance.  The Company will cooperate with the Representative in
endeavoring to qualify the Securities for offer and sale under the securities or
Blue Sky laws of such jurisdictions as the Representative shall reasonably
request in writing and will endeavor to continue such qualifications in effect
so long as reasonably required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.




(h)

Clear Market.  During the period from the date hereof through and including the
date that is 30 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year.




(i)

Use of Proceeds.  The Company will apply the net proceeds from the sale of the
Securities as described in each of the Time of Sale Information and the Offering
Memorandum under the heading "Use of proceeds".




(j)

Supplying Information.  While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.




(k)

DTC.   The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.




(l)

No Resales by the Company.  The Company will not, and will not permit any of its
affiliates (as defined in Rule 144 under the Securities Act) to, resell any of
the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.




(m)

No Integration.  Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.




(n)

No General Solicitation or Directed Selling Efforts.  None of the Company or any
of its affiliates or any other person acting on its or their behalf (other than
the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or








15



--------------------------------------------------------------------------------




sell, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act or (ii) engage in any directed selling efforts within the meaning of
Regulation S, and all such persons will comply with the offering restrictions
requirement of Regulation S.




(o)  

No Stabilization.  Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.




5.

Certain Agreements of the Initial Purchasers.

Each Initial Purchaser hereby represents and agrees that it has not and will not
use, authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) a written communication that
contains no “issuer information” (as defined in Rule 433(h)(2) under the
Securities Act) that was not included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum,
(iii) any written communication listed on Annex A or prepared pursuant to
Section 4(c) above (including any electronic road show), (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
advance in writing or (v) any written communication relating to or that contains
the terms of the Securities and/or other information that was included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum.




6.

Conditions of Initial Purchasers' Obligations.  The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:




(a)

Representations and Warranties.  The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.




(b)

No Downgrade.  Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company by any “nationally recognized
statistical rating organization”, as such term is defined by the Commission for
purposes of Rule 436(g)(2) under the Securities Act; and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Securities
or of any other debt securities or preferred stock issued or guaranteed by the
Company (other than an announcement with positive implications of a possible
upgrading).








16



--------------------------------------------------------------------------------






(c)

No Material Adverse Change.  No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the reasonable judgment
of the Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.




(d)

Officer's Certificate.  The Representative shall have received on and as of the
Closing Date a certificate of an executive officer of the Company who has
specific knowledge of the Company’s financial matters and is satisfactory to the
Representative (i) confirming that such officer has carefully reviewed the Time
of Sale Information and the Offering Memorandum and, to the best knowledge of
such officer, the representations set forth in Sections 3(a) and 3(b) hereof are
true and correct, (ii) confirming that the other representations and warranties
of the Company in this Agreement are true and correct and that the Company and
the Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date and (iii) to the effect set forth in paragraphs (b) and (c) above.




(e)

Comfort Letters.  On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a "cut-off" date no more than three business days prior to the Closing
Date.




(f)

Opinion and 10b-5 Statement of Counsel for the Company.  Cleary Gottlieb Steen &
Hamilton LLP, counsel for the Company, shall have furnished to the
Representative, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Initial Purchasers,
substantially in the form and substance agreed hereto between the Representative
and the Company as of the date hereof.




(g)

Opinion and 10b-5 Statement of Counsel for the Initial Purchasers.  The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Vinson & Elkins L.L.P., counsel for the Initial Purchasers,
with respect to such matters as the Representative may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.








17



--------------------------------------------------------------------------------






(h)

Opinion of Arkansas Counsel of the Company.  The Representative shall have
received on and as of the Closing Date the opinion of Friday, Eldredge & Clark,
LLP, Arkansas counsel for the Company, substantially in the form and substance
agreed hereto between the Representative and the Company as of the date hereof.




(i)

Opinion of In-House Counsel of the Company.  The Representative shall have
received on and as of the Closing Date the opinion of Mark K. Boling, Executive
Vice President, General Counsel and Secretary of the Company substantially in
the form and substance agreed hereto between the Representative and the Company
as of the date hereof.




(j)

No Legal Impediment to Issuance.  No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.




(k)

Good Standing.  The Representative shall have received on and as of the Closing
Date satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.




(l)

Registration Rights Agreement.  The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company.




(m)

DTC.  The Securities shall be eligible for clearance and settlement through DTC.




(n)

Reserve Engineer Letter.  The Representatives shall have received on and as of
the Closing Date a letter from Netherland, Sewell & Associates, Inc.,
independent petroleum engineers for the Company in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex D hereto.




(o)

Additional Documents.  On or prior to the Closing Date, the Company shall have
furnished to the Representative such further certificates and documents as the
Representative may reasonably request.




All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.








18



--------------------------------------------------------------------------------






7.

Indemnification and Contribution.  




(a)

Indemnification of the Initial Purchasers.  The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in or incorporated by
reference in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, the Recorded Road Show, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto) or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representative
expressly for use therein.




(b)

Indemnification of the Company.  Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, each of the Guarantors,
each of their respective directors and officers and each person, if any, who
controls the Company or any of the Guarantors within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, any
of the other Time of Sale Information, any Issuer Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following:
 (i) the marketing names of the Initial Purchasers appearing on the cover of the
Offering Memorandum; and (ii) the third paragraph, the fourth and fifth
sentences of the ninth paragraph, the eleventh, twelfth and thirteenth
paragraphs under the caption “Plan of distribution” in the Preliminary Offering
Memorandum (excluding language in the twelfth paragraph concerning the Company’s
intended use of proceeds).




(c)

Notice and Procedures.  If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify








19



--------------------------------------------------------------------------------




the person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 7
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 7.  If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 7
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates, directors and officers
and any control persons of such Initial Purchaser shall be designated in writing
by the Representative and any such separate firm for the Company, the
Guarantors, their respective directors and officers and any control persons of
the Company and the Guarantors shall be designated in writing by the Company.
 The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement.  No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or








20



--------------------------------------------------------------------------------




threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.




(d)

Contribution.  If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities.  The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.




(e)

Limitation on Liability.  The Company, the Guarantors and the Initial Purchasers
agree that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above.  The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim.  Notwithstanding the provisions of
this Section 7, in no event shall an Initial Purchaser be required to contribute
any amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the








21



--------------------------------------------------------------------------------




Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Initial Purchasers' obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.




(f)

Non-Exclusive Remedies.  The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.




8.

Termination.  This Agreement may be terminated in the absolute discretion of the
Representative, by notice to the Company, if after the execution and delivery of
this Agreement and on or prior to the Closing Date (i) trading generally shall
have been suspended or materially limited on the New York Stock Exchange; (ii)
trading of any securities issued or guaranteed by the Company or any of the
Guarantors shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the reasonable judgment of the Representative, is material and adverse
and makes it impracticable or inadvisable to proceed with the offering, sale or
delivery, of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum.




9.

Defaulting Initial Purchaser.  (a)  If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement.  If,
within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Initial
Purchasers may be necessary in the Time of Sale Information, the Offering
Memorandum or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Time of Sale Information or
the Offering Memorandum that effects any such changes.  As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.








22



--------------------------------------------------------------------------------






(b)

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Securities that remains unpurchased does not
exceed one-tenth of the aggregate principal amount of all the Securities, then
the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the principal amount of Securities that such Initial
Purchaser agreed to purchase hereunder plus such Initial Purchaser's pro rata
share (based on the principal amount of Securities that such Initial Purchaser
agreed to purchase hereunder) of the Securities of such defaulting Initial
Purchaser or Initial Purchasers for which such arrangements have not been made.




(c)

If, after giving effect to any arrangements for the purchase of the Securities
of a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Securities that remains unpurchased exceeds
one-tenth of the aggregate principal amount of all the Securities, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers.  Any termination of this Agreement pursuant to this Section
9 shall be without liability on the part of the Company or the Guarantors,
except that the Company and each of the Guarantors will continue to be liable
for the payment of expenses as set forth in Section 10 hereof and except that
the provisions of Section 7 hereof shall not terminate and shall remain in
effect.




(d)

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.




10.

Payment of Expenses.  (a)  Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Company and each
of the Guarantors jointly and severally agree to pay or cause to be paid all
costs and expenses incident to the performance of their respective obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (ii) the costs incident to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company's and the Guarantors’
counsel and independent accountants; (v) the reasonable fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related reasonable fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such








23



--------------------------------------------------------------------------------




parties); (viii) all expenses and application fees incurred in connection with
the application for the approval of the Securities for book-entry transfer by
DTC; and (ix) all expenses incurred by the Company in connection with any “road
show” presentation to potential investors.




(b)

If (i) this Agreement is terminated pursuant to Section 8, (ii) the Company for
any reason fails to tender the Securities for delivery to the Initial Purchasers
or (iii) the Initial Purchasers decline to purchase the Securities for any
reason permitted under this Agreement, the Company and each of the Guarantors
jointly and severally agrees to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.




11.

Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof.  Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein.  No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.




12.

Survival.  The respective indemnities, rights of contribution, representations,
warranties and agreements of the Company, the Guarantors and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company,
the Guarantors or the Initial Purchasers pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Company, the Guarantors or the Initial Purchasers.




13.

Certain Defined Terms.  For purposes of this Agreement, (a) except where
otherwise expressly provided, the term "affiliate" has the meaning set forth in
Rule 405 under the Securities Act; (b) the term "business day" means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term "subsidiary" has the meaning set forth in Rule
405 under the Securities Act; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.




14.

Miscellaneous.  (a)  Authority of the Representative.  Any action by the Initial
Purchasers hereunder may be taken by J.P. Morgan Securities LLC on behalf of the
Initial Purchasers, and any such action taken by J.P. Morgan Securities LLC
shall be binding upon the Initial Purchasers.  




(b)

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted and








24



--------------------------------------------------------------------------------




confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue – 3rd Floor, New York, New York 10179 (fax: (212)- 834-6081);
Attention: High Grade Syndicate Desk.  Notices to the Company and the Guarantors
shall be given to them at Southwestern Energy Company, 2350 North Sam Houston
Parkway East, Suite 125, Houston, Texas 77032, (fax:281-618-4820); Attention:
 Greg D. Kerley, Executive Vice President and Chief Financial Officer.




(c)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.




(d)

Counterparts.  This Agreement may be signed in counterparts (which may include
counterparts delivered by any standard form of telecommunication), each of which
shall be an original and all of which together shall constitute one and the same
instrument.




(e)

Amendments or Waivers.  No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.




(f)

Headings.  The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.







[Signature pages follow]








25



--------------------------------------------------------------------------------




If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.




Very truly yours,




SOUTHWESTERN ENERGY COMPANY










By /s/ GREG D. KERLEY                                     

       Name: Greg D. Kerley

       Title: Executive Vice President and Chief Financial Officer







SEECO, INC.










By /s/ CRAIG OWEN                                             

      Name: Craig Owen

      Title: Controller and Chief Accounting Officer

















26



--------------------------------------------------------------------------------




SOUTHWESTERN ENERGY


   PRODUCTION  COMPANY










By /s/ CRAIG OWEN                                             

      Name: Craig Owen

      Title: Controller and Chief Accounting Officer







SOUTHWESTERN ENERGY


   SERVICES COMPANY










By /s/ CRAIG OWEN                                             

      Name: Craig Owen

      Title: Controller and Chief Accounting Officer







Accepted: February 29, 2012




J.P. MORGAN SECURITIES LLC




 For itself and on behalf of the

 several Initial Purchasers listed

 in Schedule 1 hereto.










By /s/ ROBERT BOTTAMEDI                       

Authorized Signatory

















27



--------------------------------------------------------------------------------







ANNEX A

a.

Additional Time of Sale Information

1.

Term sheet containing the terms of the securities, substantially in the form of
Annex B.











Annex A






--------------------------------------------------------------------------------




ANNEX B

Southwestern Energy Company

Offering of

$1,000,000,000 4.10% Senior Notes due 2022

(the “Notes Offering”)




Issuer:

 

Southwestern Energy Company

Security Description:

 

Senior Notes

Distribution:

 

144A/RegS with Registration Rights

Size:

 

$1,000,000,000

Coupon:

 

4.10%

Maturity:

 

March 15, 2022

Offering Price:

 

99.877%

Benchmark:

 

UST 2% due February 15, 2022

Benchmark Treasury Yield:

 

1.99%

Spread to Treasury:

 

+212.5 basis points

Yield to Maturity:

 

4.115%

Ratings: (*)

 

Moody’s : BBB- (Stable Outlook); S&P: Baa3 (Stable Outlook); Fitch: BBB- (Stable
Outlook)

Interest Pay Dates:

 

March 15 and September 15

Beginning:

 

September 15, 2012

 

 

 

Optional redemptions:

 

Make-whole call @ T+35 bps; after December 15, 2021, call @ 100%

 

 

 

Change of control:

 

Put @ 101% of principal plus accrued and unpaid interest, except in certain
circumstances where Notes either continue to be rated Investment Grade or there
is no downgrade in connection with change of control.

 

 

 

Trade Date:

 

February 29, 2012

Settlement Date:

(T+3)

March 5, 2012

CUSIP:

 

144A:  845467AF6

 

             

Reg S:  U84517AB4

ISIN:

             

144A:  US845467AF64

 

 

Reg S:  USU84517AB42

Denominations:

       

2,000x1,000

Bookrunners:

 

J.P. Morgan Securities LLC

 

 

Citigroup Global Markets Inc.

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

 

RBS Securities Inc.








Annex B






--------------------------------------------------------------------------------




 

 

Wells Fargo Securities, LLC

Senior Co-Managers:

 

BMO Capital Markets Corp.

 

        

Goldman, Sachs & Co.

 

 

Mitsubishi UFJ Securities (USA), Inc.

 

 

Mizuho Securities USA Inc.

 

 

RBC Capital Markets, LLC

 

 

UBS Securities, LLC

Co-Managers:

 

Banco Bilbao Vizcaya Argentaria, S.A.

 

 

CIBC World Markets Corp.

 

 

Comerica Securities, Inc.

 

 

Fifth Third Securities, Inc.

 

 

KeyBanc Capital Markets, Inc.

 

 

U.S. Bancorp Investments, Inc.

 

 

 

(*) Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.




Use of Proceeds




Changes to the first paragraph under Use of Proceeds as reflected on page 35 of
the Preliminary Offering Memorandum dated February 29, 2012:

The net proceeds from the offering of the notes, which are expected to be
approximately $991.0 million after the initial purchasers’ discounts and
estimated offering expenses, will be used to reduce outstanding indebtedness
under our senior credit facility and any remaining net proceeds will be used for
general corporate purposes, including for funding a portion of our 2012 capital
program, for future capital investments and for general working capital. We
intend to reborrow the amounts repaid under our senior credit facility to fund
future capital expenditures and for general working capital purposes. As of
February 27, 2012, we had approximately $726.1 million of borrowings under our
senior credit facility. The interest rate was based on LIBOR (effective rate of
2.217% at February 27, 2012). Our senior credit facility matures on February 15,
2016.

Capitalization




Changes to the Capitalization as reflected on page 36 of the Preliminary
Offering Memorandum dated February 29, 2012:

Capitalization

 

As of December 31, 2011

 

Historical

As Adjusted

 

(in thousands)

Current portion of long-term debt:

 

 

7.15% Senior Notes due 2018

 $            1,200 

 $              1,200 

Long-term debt:

 

 

Senior credit facility (1)

 671,500 

 -- 

7.35% Senior Notes due 2017

 15,000 

 15,000 

7.125% Senior Notes  due 2017

 25,000 

 25,000 

71/2% Senior Notes due 2018

 600,000 

 600,000 

7.15% Senior Notes  due 2018

 30,600 

 30,600 

4.10% Senior Notes due 2022

 -- 

 1,000,000 

Total debt

 $     1,343,300 

 $       1,671,800 








Annex B - 2



--------------------------------------------------------------------------------





 

 

 

Stockholders’ equity:

 




Common stock, $0.01 par value (authorized 1,250,000,000 shares and issued
349,058,501 as of December 31, 2011)

 $            3,491 

 $              3,491 

Additional paid-in capital

 903,399 

 903,399 

Retained earnings

 2,656,214 

 2,656,214 

Accumulated other comprehensive income (loss)

 408,428 

 408,428 

Common stock in treasury (98,889 shares)

 (2,228)

 (2,228)

Total stockholders’ equity

 $     3,969,304 

 $       3,969,304 

 

 

 

Total capitalization

 $     5,312,604 

 $       5,641,104 

 

 

 

(1) As of February 27, 2012, we had $726.1 million outstanding under our senior
credit facility.







Plan of Distribution




The following additional language will be added to Plan of Distribution:




Banco Bilbao Vizcaya Argentaria, S.A., one of the initial purchasers, is not a
broker-dealer registered with the SEC and, therefore, intends to participate in
the offering outside of the United States and, to the extent that the offering
is within the United States, it will be facilitated by an affiliated U.S.
registered broker-dealer, BBVA Securities Inc., as permitted under applicable
law. Banco Bilbao Vizcaya Argentaria, S.A. will only make sales of notes in the
United States, or to nationals or residents of the United States, through BBVA
Securities, Inc.  To that end, Banco Bilbao Vizcaya Argentaria, S.A. and BBVA
Securities Inc. have entered into an agreement pursuant to which BBVA Securities
Inc. has referred this offering to Banco Bilbao Vizcaya Argentaria, S.A. and
provides certain advisory and/or other services with respect to this offering.
 In return for such referral and the provision of such services by BBVA
Securities Inc., Banco Bilbao Vizcaya Argentaria, S.A. pay to BBVA Securities
Inc. a mutually agreed-fee.








Annex B - 2



--------------------------------------------------------------------------------




ANNEX C




Restrictions on Offers and Sales Outside the United States




In connection with offers and sales of Securities outside the United States:




(a)

Each Initial Purchaser acknowledges that the Securities have not been registered
under the Securities Act and may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons except pursuant to an
exemption from, or in transactions not subject to, the registration requirements
of the Securities Act.




(b)

Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:




(i)

Such Initial Purchaser has offered and sold the Securities, and will offer and
sell the Securities, (A) as part of their distribution at any time and (B)
otherwise until 40 days after the later of the commencement of the offering of
the Securities and the Closing Date, only in accordance with Regulation S under
the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.




(ii)

None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.




 

(iii)

At or prior to the confirmation of sale of any Securities sold in reliance on
Regulation S, such Initial Purchaser will have sent to each distributor, dealer
or other person receiving a selling concession, fee or other remuneration that
purchase Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:




“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act.  Terms used above have the meanings given
to them by Regulation S.”




(iv)

Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the








Annex C - 1






--------------------------------------------------------------------------------




Securities, except with its affiliates or with the prior written consent of the
Company.




Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.




(c)

In relation to each Member State of the European Economic Area that has
implemented the Prospectus Directive (each, a “Relevant Member State”), each
Initial Purchaser has represented and agreed that with effect from and including
the date on which the Prospectus Directive is implemented in that Relevant
Member State (the “Relevant Implementation Date”) it has not made and will not
make an offer of notes to the public in that Relevant Member State prior to the
publication of a prospectus in relation to the notes that has been approved by
the competent authority in that Relevant Member State or, where appropriate,
approved in another Relevant Member State and notified to the competent
authority in that Relevant Member State, all in accordance with the Prospectus
Directive, except that it may, with effect from and including the Relevant
Implementation Date, make an offer of notes to the public in that Relevant
Member State at any time:




l

to legal entities which are authorized or regulated to operate in the financial
markets or, if not so authorized or regulated, whose corporate purpose is solely
to invest in securities;

l

to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
343,000,000 and (3) an annual net turnover of more than 350,000,000, as shown in
its last annual or consolidated accounts; or

l

in any other circumstances which do not require the publication by us of a
prospectus pursuant to Article 3 of the Prospectus Directive.




For the purposes of this provision, the expression an “offer of notes to the
public” in relation to any notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the notes to be offered so as to enable an investor to
decide to purchase or subscribe the notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.




(d)

Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:




(i)

it has only communicated or caused to be communicated and will only communicate
or cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of Section 21 of the United Kingdom Financial
Services and Markets Act 2000 (the "FSMA")) received by it in connection with
the issue or sale of any Securities in circumstances in which








Annex C - 2






--------------------------------------------------------------------------------




Section 21(1) of the FSMA does not apply to the Company or the Guarantors; and




(ii)

it has complied and will comply with all applicable provisions of the FSMA with
respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.




(e)

Each initial purchaser has represented and agreed that it has not, directly or
indirectly, offered or sold and will not, directly or indirectly, offer or sell
in the Netherlands any notes with a denomination of less than 350,000 (or its
other currency equivalent) other than to persons who trade or invest in
securities in the conduct of a profession or business (which includes banks,
stockbrokers, insurance companies, pension funds, other institutional investors
and finance companies and treasury departments of large enterprises) unless one
of the other exemptions from or exceptions to the prohibition contained in
article 3 of the Dutch Securities Transactions Supervision Act 1995 (Wet
toezicht effectenverkeer 1995) is applicable and the conditions attached to such
exemption or exception are complied with.




(f)

Each Initial Purchaser acknowledges that no action has been or will be taken by
the Company that would permit a public offering of the Securities, or possession
or distribution of any of the Time of Sale Information, the Offering Memorandum,
any Issuer Written Communication or any other offering or publicity material
relating to the Securities, in any country or jurisdiction where action for that
purpose is required.

















Annex C - 3






--------------------------------------------------------------------------------




ANNEX D







[l], 2012







J.P. Morgan Securities LLC

Citigroup Global Markets Inc.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

RBS Securities Inc.

Wells Fargo Securities, LLC

BMO Capital Markets Corp.

Goldman, Sachs & Co.

Mitsubishi UFJ Securities (USA), Inc.

Mizuho Securities USA Inc.

RBC Capital Markets, LLC

UBS Securities, LLC

Banco Bilbao Vizcaya Argentaria, S.A.

CIBC World Markets Corp.

Comerica Securities, Inc.

Fifth Third Securities, Inc.

KeyBanc Capital Markets Inc.

U.S. Bancorp Investments, Inc.




c/o J.P. Morgan Securities LLC

270 Park Avenue, Floor 5

New York, New York 10017




Ladies and Gentlemen:

This letter was prepared pursuant to the request of Southwestern Energy Company
(the “Company”) and is being delivered to you pursuant to Section 6(m) of the
Purchase Agreement by and between you and the Company dated [l], 2012 (the
“Purchase Agreement”).  We have prepared an audit of the Company’s estimates of
proved reserves attributable to the interests of the Company as of December 31,
2011 (the “Reserve Audit”).  Part of the Reserve Audit is discussed and included
in the preliminary offering memorandum dated [l], 2012 and the offering
memorandum dated [l], 2012, including any documents incorporated by reference
therein, (collectively, the “Offering Memorandum”).  We have reviewed the
sections of the Offering Memorandum where we or such Reserve Audit are
referenced.




We are independent petroleum engineers with respect to the Company.  Our
employment by the Company for work performed in connection with the Offering
Memorandum and the Reserve Audit was not on a contingent basis.  At the time of
preparation of our Reserve Audit we did not have, and at the date hereof we do
not have, any financial interest in the Company.  We are not connected with the
Company as a promoter, underwriter, voting trustee, director, officer, or
employee.




The estimates of the proved reserves attributable to the interests of the
Company, as of December 31, 2011, set forth in the Offering Memorandum correctly
reflect the Company’s estimates of these amounts as presented in the Reserve
Audit.  These amounts were estimated in accordance with Securities and Exchange
Commission guidelines applied on a consistent basis throughout the periods
involved.











Annex D - 1






--------------------------------------------------------------------------------




Since the date of the Reserve Audit, nothing has been brought to our attention
by the Company that would lead us to believe that there has been a material
decrease (5 percent or greater) in the Company’s estimated reserves as presented
in our Reserve Audit, except for reductions attributable to actual production.




This letter is solely for the information of the addressees and to assist the
underwriters in conducting and documenting their investigation of the affairs of
the Company in connection with the offering of the securities, and it is not to
be used, circulated, quoted, or otherwise referred to within or without the
underwriting group for any other purpose, including, but not limited to, the
registration, purchase or sale of securities, nor is it to be filed with or
referred to in whole or in part in any other document, except that reference may
be made to it in the Purchase Agreement.







Very truly yours,







NETHERLAND, SEWELL & ASSOCIATES, INC.

[_]

[_]




















 

Annex D - 2






--------------------------------------------------------------------------------




Exhibit A







List of Significant Subsidiaries

Significant Subsidiary Name

State of Incorporation

or Organization

 

 

SEECO, Inc.

Arkansas

Southwestern Energy Production Company

Arkansas

Desoto Gathering Company, LLC

Arkansas










 




Exhibit A

 


